356 S.W.3d 286 (2011)
STATE of Missouri, Respondent,
v.
Roman L. WRIGHT, Appellant.
No. WD 73380.
Missouri Court of Appeals, Western District.
November 1, 2011.
Application for Transfer to Supreme Court Denied December 20, 2011.
Application for Transfer Denied January 31, 2012.
*287 Samuel L. Scroggie and George S. Miller, Marysville, MO, for appellant.
Shaun J. Mackelprang and Mary H. Moore, Jefferson City, MO, for respondent.
Before Division Three: KAREN KING MITCHELL, Presiding Judge, JAMES M. SMART, JR., Judge and GARY D. WITT, Judge.

ORDER
PER CURIAM:
Roman Lee Wright was convicted after a jury trial in Nodaway County Circuit Court of statutory sodomy in the second degree, Section 566.064 (RSMo 2000). For reasons explained in a memorandum provided to the parties, we find no error and affirm the judgment of conviction. Rule 30.25(b).